Citation Nr: 1506017	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbosacral strain on a schedular basis, rated as 10 percent disabling from November 8, 2008 to March 13, 2013, and as 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy on a schedular basis.

3.  Entitlement to an extraschedular rating for a lumbosacral strain and right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to November 1999 and from September 2003 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an extraschedular rating for a lumbosacral strain and right lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 13, 2013, the Veteran's thoracolumbar forward flexion was limited to no less than 70 degrees, including on repetition. 

2.  From March 13, 2013, the Veteran's thoracolumbar forward flexion was limited to no less than 60 degrees, including on repetition.

3.  Over the course of the appeal, the Veteran's right lower extremity radiculopathy has manifested in symptoms that are wholly sensory in nature.



CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent for a lumbosacral strain prior to March 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a schedular rating in excess of 20 percent for a lumbosacral strain from March 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 5237 (2014).

3.  The criteria for an initial schedular rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in March 2009, November 2010, and March 2013.  The examinations are sufficient evidence for deciding the claim.  Their reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's lumbosacral strain is rated pursuant to DC 5237.  The evidence also shows that the Veteran has mild degenerative joint disease in the lumbosacral spine.  Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

There are several notes set out after the diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.


Facts

The Veteran underwent a VA examination in March 2009.  She reported constant low back pain that radiates down the posterior of the right leg to the level of the knee and also to the left buttocks, though the pain does not radiate any further on the left side.  She is employed in behavioral therapy and describes it as a desk job.  When she sits for more than 30 minutes the pain increases, causing her to stand up and stretch.  This interrupts her ability to continue processing paperwork by hand and on the computer and, if performing behavioral therapy, shifts focus from the relevant issues to her physically changing positions.  In terms of its effect on daily activities, sitting or standing for more than 30 minutes causes discomfort.  She avoids picking up anything more than 15 pounds.  She tries to manage her low back pain with stretching exercises, which have been of some benefit, and also tries to avoid activities that clearly cause flare-ups of pain.  She also noted flare-ups of pain on rainy weather.  She reported no incapacitating episodes during the past 12 months.

On physical examination, the Veteran demonstrated a normal gait without assistive device.  Forward flexion was shown to be zero to 80 degrees.  Extension was marked as to 30 degrees.  Right and left lateral flexion was shown to be from zero to 25 degrees in each direction, and right and left lateral rotation was to 20 degrees in each direction.  The Veteran reported pain at the extremes.  On repetition, forward flexion was reduced to 70 degrees due to pain, and not as a result of fatigue, weakness, or lack of endurance.  Range of motion for extension and right and left lateral flexion was unchanged on repetition.

On neurological examination, the Veteran demonstrated normal sensation to light touch.  There was no demonstrable weakness in the lower extremities.  Reflexes were 1+ in the knees bilaterally and trace in the ankles bilaterally.  Straight-leg raising was negative bilaterally.

The examiner diagnosed chronic lumbosacral strain.  X-rays were taken and showed degenerative joint disease of the lumbosacral spine.  Her symptoms were compatible with L5 radiculopathy, although there was no objective finding of L5 radiculopathy from the examination.  The examiner noted that pressure over the sacroiliac joint area causing tingling in the right buttock is a sequence that he knows of no physiologic mechanism to explain.	

In a July 2010 VA Physical Medicine Rehab Outpatient Consult, the Veteran reported constant low back and bilateral leg pain during the day and at night.  The pain is worse in the mornings.  The examiner rated her low back pain a 6 out of 10.

In a November 2010 Physical Therapy Note, the Veteran reported persistent right hip and knee pain.  She rated the pain a 4 to 5 out of 10 in the hip and a 5 out of 10 in the knee.  She reported that her pain would worsen upon tasks requiring her to squat, ambulate, or negotiate stairs.

The Veteran underwent a VA examination in November 2010.  She reported constant pain that radiates to her left buttock and down her right lower extremity almost to the knee.  She also complained of weakness and stiffness and denied fatigability or lack of endurance.  She uses no assistive devices.  Tylenol and Tramadol give her moderate relief.  Her activities of daily living are affected in that she cannot stand for longer than 20 minutes, sit for longer than 20 minutes, or walk for longer than 10 minutes.  Her back pain flares up if she lifts heavy objects.  She denied any incapacitating episodes.

On examination, forward flexion was from zero to 85 degrees with pain throughout that increased after 50 degrees.  Extension was to 10 degrees with pain at the extreme.  Right and left lateral flexion was to 25 degrees with pain throughout, and right and left lateral rotation was to 30 degrees without pain.  There was no reduction in range of motion on repetition.  There was no additional pain, fatigue, weakness, or lack of endurance on repetition.  There was no tenderness to palpation or paravertebral spasming of the spine.  Muscle strength was normal, as were tendon reflexes.  Straight leg raising was negative bilaterally at 45 degrees.  Pain and temperature, light touch and pinprick were intact from the knees to the toes bilaterally.  The examiner diagnosed chronic lumbar strain with radiculopathy at the L5 level.

In a February 2011 Physical Medicine Initial Evaluation Note, the Veteran reported that her pain varies in nature, intensity, and duration.  She does not believe that the physical therapy helped, and her yoga and stretching have been less effective lately.  The examiner reviewed x-rays and an MRI of the lumbar spine.  Diagnosis was unchanged.  In terms of range of motion testing, forward flexion was to 60 degrees with pain, rotation was to 30 degrees, and lateral bending was to 30 degrees with pain.

The Veteran underwent another VA examination in March 2013.  She reported flare-ups of pain on sitting or standing for more than 30 minutes and from heavy lifting.  She cannot lift anything greater than 30 to 40 pounds.

On examination, forward flexion was zero to 60 degrees without pain.  Extension was zero to 25 degrees without pain.  Right and left rotation was to 20 degrees without pain.  Right and left lateral bending was from zero to 25 degrees without pain.  On repetition there was no reduction in range of motion, weakened movement, excessive fatigability, incoordination, or pain on movement.  On the low back there was no swelling, deformity, atrophy, or instability.  The Veteran's gait was coordinated and she did not need any type of assistive device to ambulate.  The Veteran did report she wears a back brace but it was not present with her at the examination.  There was no localized pain or evidence of any radiculopathy, though the Veteran did say she gets shooting pains down both legs.  Straight leg raise testing was normal.  Strength was 5/5.  Reflexes were 2+ and normal.  

The examiner reviewed the Veteran's prior diagnostic and clinical testing and found that she has no history of intervertebral disc syndrome, no scars, and has never has any surgery or corticosteroid treatments or injections to her low back.  The examiner also noted that the x-rays taken in 2009 do not reveal arthritic changes as suggested in prior treatment records.

The Veteran also reported that she has been unemployed since 2012.  She states that she was working with children and that it was basically a sedentary job.  As she was not able to sit for longer than 30 minutes her productivity went down and she was let go.  She attributes losing her job directly to her low back disability.

Analysis

Prior to March 13, 2013, VA examinations demonstrate forward flexion of the thoracolumbar spine limited to no worse than 70 degrees, including on repetition.  This measurement was recorded in the March 2009 VA examination which originally found forward flexion to extend to 80 degrees but then noted that it was limited to 70 degrees on repetition as due to pain.  Based on this measurement, a 10 percent rating is warranted.

A higher rating, a 20 percent rating, may be warranted if forward flexion of the thoracolumbar spine is shown to be limited from 30 to no greater than 60 degrees; or, combined range of motion no greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence prior to March 13, 2013 does not demonstrate a combined range of motion less than or equal to 120 degrees or the presence of an abnormal gait or spinal contour.

The Board has noted the existence of the February 2011 Physical Medicine Initial Evaluation Note, which recorded forward flexion as limited to 60 degrees with pain on motion.  This record is inconsistent with the other medical evidence of record prior to March 13, 2013.  In particular, the March 2009 VA examination found forward flexion was limited to only 70 degrees on repetition as due to pain.  Similarly, the November 2010 VA examination found forward flexion limited to 80 degrees but with pain throughout and increasing after 50 degrees.  Due to these inconsistencies, the Board finds that the two VA examinations better represent the Veteran's range of motion measurements during this period.  

The Board has also considered Deluca and Mitchell and the Veteran's symptoms of subjective weakness, flare-ups of pain, and pain though out a range of motion; however, the evidence does not show that her pain or weakness results in additional disability beyond that reflected in her range of motion measurements.  Thus, the Board finds that the evidence does not show limitation of motion that approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating, a 20 percent rating, is not warranted for the period prior to March 13, 2013 pursuant to these cases.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237 (2014).

Therefore, the evidence of record demonstrates that prior to March 13, 2013, the Veteran's lumbosacral strain approximates the criteria for a 10 percent rating pursuant to DC 5237.  A higher rating is not warranted.

For the period from March 13, 2013, medical examinations revealed forward flexion of the thoracolumbar spine no worse than zero to 60 degrees, including on repetition.  This was shown in a March 2013 VA examination.  The Veteran's forward flexion scores meet the criteria for a 20 percent rating for a lumbosacral strain pursuant to DC 5237.  The next higher rating, a 40 percent rating, requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As medical examinations have not demonstrated either criterion, a 40 percent rating is not warranted.

Once again, the Board has considered Deluca and Mitchell and the Veteran's symptoms of subjective weakness, flare-ups of pain, and pain though out a range of motion; however, there is no evidence that her pain or weakness results in additional disability beyond that reflected in her range of motion measurements.  Thus, the Board finds that there is no evidence of limitation of motion that approximates forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The next higher rating, a 40 percent rating, is not warranted pursuant to these cases.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.

Medical records demonstrate that the Veteran's low back disability also results in right lower extremity radiculopathy, currently rated as 10 percent disabling pursuant to DC 8520.  Under this DC, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis.  Higher ratings are available but are not for application under the facts of this case.  38 C.F.R. § 4.124a, DC 8520.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Also, when the involvement is wholly sensory in nature, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  

The Veteran's right lower extremity radiculopathy manifests in symptoms of tingling and shooting pains.  VA examinations do not show muscle atrophy or weakness.  As a result of these symptoms, the Veteran has to get up or sit down every so often and she also has to stretch.  She attains moderate relief with the use of Tylenol and Tramadol.  She has never received steroid injections or undergone surgery to relieve her symptoms.  Based on this symptomatology and its functional impact, the Board finds that the Veteran's disability is wholly sensory in nature and the current 10 percent rating for mild incomplete paralysis is appropriate.  The next higher rating, a 20 percent rating, is not warranted.

The Board notes that the evidence of record does not show that the Veteran has intervertebral disc syndrome or any additional associated objective neurologic abnormalities.  Thus, higher or separate ratings are not warranted under those provisions of the rating criteria.

In sum, the preponderance of the evidence is against a schedular rating for a lumbosacral strain in excess of 10 percent prior to March 13, 2013, and in excess of 20 percent thereafter.  The preponderance of the evidence is also against a schedular rating in excess of 10 percent for lower right extremity radiculopathy.  The Board has considered the benefit-of-the-doubt rule; however because the preponderance of the evidence is against each claim it is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Higher ratings are therefore not warranted.


ORDER

An initial schedular rating in excess of 10 percent for a lumbosacral strain prior to March 13, 2013, is denied.

A schedular rating in excess of 20 percent for a lumbosacral strain from March 13, 2013, is denied.

An initial schedular rating in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

Extraschedular

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the Veteran's claims for an increased initial rating for a lumbosacral strain and right lower extremity radiculopathy are each bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

TDIU

During a March 2013 VA examination, the Veteran offered statements that reasonably raise a claim for TDIU.  

"[T]he determination of whether [a] [veteran] is entitled to TDIU... is part and parcel of the determination of the [] rating for [a] disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A TDIU is governed by 38 C.F.R. § 4.16, which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

To this end, there is evidence that the Veteran's service-connected lumbosacral strain and the associated right lower extremity radiculopathy may render her unable to secure and follow a substantially gainful occupation.  During a March 2013 VA examination, the Veteran reported that she recently lost her job working with children due to the disabilities.  She described the job as being sedentary in nature, and because her disabilities prevented her from sitting for more than 30 minutes at a time her productivity went down and she was let go.

The Board finds that the issue of TDIU is adequately raised by the record; however the record does not contain a specific medical examination that addresses what affect the Veteran's service-connected lumbosacral strain and right lower extremity radiculopathy have on her employability in context of the TDIU claim.  A VA examination is warranted on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and her representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU based on the disabilities at issue in this appeal, and the respective responsibilities of the Veteran and VA in obtaining evidence.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The entire claims file, which is an electronic file, must be reviewed by the examiner.

Service connection is currently in effect for major depressive disorder (30 percent disabling) lumbosacral strain (20 percent disabling), right lower extremity radiculopathy (10 percent disabling), and bilateral mild pes planus (zero percent disabling).

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for a lumbosacral strain or right lower extremity radiculopathy.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


